By the Court.

We are all of opinion that the plaintiff has maintained his action. When one draws a bill of exchange, * he thereby engages that the drawee shall accept the bill when presented for acceptance, as well as that he shall pay it, when duly presented for payment at its maturity. When acceptance is refused by the drawee, a right of action accrues to the holder, after due notice. He is not bound to demand payment at the time the bill falls due, nor to protest for non-payment, nor to retain the bill for that purpose; but he may bring his action against all parties liable immediately on the refusal of the drawee to accept. Having duly notified the defendant of the dishonor of the bill, any delay in bringing the action is not imputable to the plaintiff as loches, any more than in any common case of an existing cause of action. It was for the benefit of the parties liable, to give them opportunity to pay without suit.

Judgment on the verdict.